[There was no opinion in the court below on the question involved in the present motion,The case is decided in the court below (30 C. Cls. R., 413) adversely to the claimants. On appeal the decision is reversed and a mandate filed directing the court below to enter a new judgment. This is done and the term of the mandate complied with. The defendants appeal and move for an order on the court below to mate a further finding of facts.1. That application for findings of facts deemed material should have been made on the first hearing.2. That the findings of the Court of Claims in an action at law determine all matters of fact and no exception being taken is final.3. That it will not remand a case with directions to return whether distinct findings of fact were established by evidence, if it appears that the object is to ask the Supreme Court to determine facts upon the evidence.4. That every existing claim which a party omits to make at the hearing on the merits and before the final decree will be considered waived and will not be entertained in any future proceedings; and that any decree in its forms absolute is to be carried into effect in accordance with those terms, and excludes all inquiry between parties as to liens or claims that might have been attached to it by the court if previously brought to its notice.6. That a second writ of error does not bring up the whole record for reexamination, but only proceedings subsequent to the mandate.Tbe Chief Justice and Mr. Justice Harlan and Mr. Justice Brewer dissented.